United States Court of Appeals
      for the Federal Circuit
              __________________________

  PAUL GRIGLOCK, EXECUTOR OF THE ESTATE OF,
        SOPHIE GRIGLOCK, DECEASED,
             Petitioner-Appellant,
                           v.
      SECRETARY OF HEALTH AND HUMAN
                 SERVICES,
             Respondent-Appellee.
              __________________________

                      2011-5134
              __________________________

    Appeal from the United States Court of Federal
Claims in Case No. 99-VV-275, Senior Judge Robert H.
Hodges, Jr.
              __________________________

               Decided: August 10, 2012
              __________________________

   AMY J. FASHANO, Conway, Homer & Chin-Caplan,
P.C., of Boston, Massachusetts, argued for petitioner-
appellant. On the brief was RONALD C. HOMER.

    VORIS E. JOHNSON, JR., Trial Attorney, Torts Branch,
Civil Division, United States Department of Justice, of
Washington, DC, argued for respondent-appellee. With
him on the brief were TONY WEST, Assistant Attorney
General, MARK W. ROGERS, Acting Director, VINCENT J.
GRIGLOCK   v. HHS                                          2


MATANOSKI, Acting Deputy Director, and CATHARINE E.
REEVES, Assistant Director.
              __________________________

 Before RADER, Chief Judge, LOURIE, and WALLACH, Cir-
                      cuit Judges.
WALLACH, Circuit Judge.
    Sophie Griglock’s estate appeals a decision for com-
pensation under the Vaccine Act, 42 U.S.C. §§ 300aa-1 to -
34 (2006). The Special Master determined that Ms.
Griglock’s death was caused by an influenza vaccination,
that her estate had standing to petition for injury com-
pensation, but that entitlement was limited to death
benefits because injury benefits were barred by the appli-
cable statute of limitations. The Court of Federal Claims
(“Claims Court”) affirmed the decision and denied the
Griglock estate’s petition for review. See Griglock v. Sec’y
of Health & Human Servs., 99 Fed. Cl. 373, 377 (2011).
We affirm.
                       BACKGROUND
    The Vaccine Act established a program to increase the
safety and availability of vaccines, and through the Vac-
cine Injury Compensation Program claimants may get
compensation for vaccine-related injuries or death. See 42
U.S.C. §§ 300aa-1, 300aa-10(a). The relevant compensa-
tion provisions provide:
   (a) General rule
   Compensation awarded under the Program to a
   petitioner under section 300aa-11 of this title for a
   vaccine-related injury or death associated with
   the administration of a vaccine after October 1,
   1988, shall include the following:
       ....
3                                              GRIGLOCK   v. HHS




        [(1)](B) Subject to section 300aa-16(a)(2) of
        this title, actual unreimbursable expenses in-
        curred before the date of the judgment award-
        ing such expenses which—
            (i) resulted from the vaccine-related injury
            for which the petitioner seeks compensa-
            tion . . .
        (2) In the event of a vaccine-related death, an
        award of $250,000 for the estate of the de-
        ceased.
            ....
        (4) For actual and projected pain and suffering
        and emotional distress from the vaccine-
        related injury, an award not to exceed
        $250,000.
42 U.S.C. § 300aa-15(a) (emphasis added). The program
also limits the period during which a petitioner may file
for compensation; those relevant to this case are:
    [(a)](2) . . . if a vaccine-related injury occurred as a
    result of the administration of such vaccine, no
    petition may be filed for compensation under the
    Program for such injury after the expiration of 36
    months after the date of occurrence of the first
    symptom or manifestation of onset or of the sig-
    nificant aggravation of such injury, and
    (3) . . . if a death occurred as a result of the ad-
    ministration of such vaccine, no petition may be
    filed for compensation under the Program for such
    death after the expiration of 24 months from the
    date of the death and no such petition may be
    filed more than 48 months after the date of the oc-
GRIGLOCK   v. HHS                                       4


   currence of the first symptom or manifestation of
   onset or of the significant aggravation of the in-
   jury from which the death resulted.
42 U.S.C. §§ 300aa-16.
    Ms. Griglock, a seventy-year-old retired woman, re-
ceived an influenza vaccination on October 6, 2005. See
Griglock v. Sec’y of Health & Human Servs., No. 09-275B,
2011 WL 839738, at *1 (Fed. Cl. Feb. 11, 2011) (“Special
Master’s Decision”). She went to her doctor on November
23, 2005, complaining of weakness, and was admitted to
the hospital that day. Her treating neurologist deter-
mined that she suffered from Guillain-Barré Syndrome
(“GBS”). After treatment she improved initially, but
shortly thereafter she developed respiratory failure and
was placed on a ventilator. Ms. Griglock passed away on
May 11, 2007; her death certificate lists “ventilator-
dependent respiratory failure due to GBS” as the immedi-
ate cause of death.
    Her estate filed a petition for compensation on April
30, 2009. The Secretary of Health and Human Services
(“Government”) responded that there was insufficient
evidence to find that the influenza vaccine Ms. Griglock
received on October 6, 2005 caused her GBS and subse-
quent GBS-related death. However, the Government
stated it would not contest the issue further and recom-
mended an award of up to $250,000 as a death benefit
under § 300aa-15(a)(2). The estate then filed a Motion for
Damages claiming entitlement for unreimbursable medi-
cal expenses under § 300aa-15(a)(1)(B) and for pain and
suffering under § 300aa-15(a)(4).
    The Special Master determined that the vaccination
caused Ms. Griglock’s GBS and GBS-related death.
Furthermore, the Special Master determined that the
estate had standing to petition for injury compensation,
5                                         GRIGLOCK   v. HHS


but that entitlement was limited to death benefits be-
cause injury benefits were barred by the applicable stat-
ute of limitation under § 300aa-16(a)(2).
    The estate petitioned for review seeking compensation
not only for death benefits under § 300aa-15(a)(2), but
also for injury benefits under § 300aa-15(a)(1)(B) and
§ 300aa-15(a)(4). The Claims Court looked at the plain
meaning of the Vaccine Act and determined that § 300aa-
16(a) provided distinct filing periods for injury and for
death compensation. Because the estate did not file
within the thirty-six month filing period set forth for
injury benefits in § 300aa-16(a)(2), the claims for injury
compensation were barred. The Claims Court reasoned
that “[a]llowing [the] estate to recover both injury and
death compensation with a filing pursuant to section
300aa-16(a)(3) would give no effect to the limiting statu-
tory language set forth in section 300aa-16(a)(2).”
Griglock, 99 Fed. Cl. at 377. As a result, the Claims
Court recognized “that while the Vaccine Act emphasizes
generosity to claimants, the Act also provides limitations
on that generosity.” Id. The Claims Court affirmed the
Special Master’s Decision and denied the estate’s petition
for review. The estate filed a timely appeal. We have
jurisdiction pursuant to 28 U.S.C. § 1295(a)(3) and 42
U.S.C. § 300aa-12(f).
                       DISCUSSION
    “We review an appeal from the Court of Federal
Claims in a Vaccine Act case de novo, applying the same
standard of review as the Court of Federal Claims applied
to its review of the special master’s decision.” Broekel-
schen v. Sec’y of Health & Human Servs., 618 F.3d 1339,
1345 (Fed. Cir. 2010). We give no deference to the Claims
Court’s or Special Master’s determinations of law, but
uphold the Special Master’s findings of fact unless they
GRIGLOCK   v. HHS                                           6


are arbitrary or capricious. Id. Accordingly, we review
questions of statutory interpretation de novo, and give
deference to the Special Master’s findings of facts. Id.
“Thus, although we are reviewing as a matter of law the
decision of the Court of Federal Claims under a non-
deferential standard, we are in effect reviewing the deci-
sion of the Special Master under the deferential arbitrary
and capricious standard on factual issues . . . .” Lampe v.
Sec’y of Health & Human Servs., 219 F.3d 1357, 1369
(Fed. Cir. 2000).
    As an initial matter, the Government argues that the
estate lacks standing to file a petition for compensation
related to Ms. Griglock’s injury. Specifically, the Gov-
ernment contends that the plain language of the statute
states that only the vaccine-injured person has standing
to file a petition for compensation for injury and their
estate only has standing to file a petition for compensa-
tion for their vaccine-related death. However, § 300aa-
11(b)(1)(A) makes no such distinction and only indicates
who may file a petition: “any person who has sustained a
vaccine-related injury . . . or the legal representative of
any person who died as a result of the administration of a
vaccine set forth in the Vaccine Injury Table may . . . file a
petition for compensation under the Program.” 42 U.S.C.
§ 300aa-11(b)(1)(A). As this court previously stated “this
provision . . . plainly does not dictate that a properly filed
petition by the estate of a person who suffered both vac-
cine-related injuries and a vaccine-related death (and
thus had standing to file under § 300aa-11(b)(1)(A)) may
not contain a request for any and all of the types of com-
pensation listed in § 300aa-15(a).” Zatuchni v. Sec’y of
Health & Human Servs., 516 F.3d 1312, 1321 (Fed. Cir.
2008) (emphasis added). The estate has standing to file a
petition for compensation as the legal representative of a
person who died as a result of the administration of a
7                                           GRIGLOCK   v. HHS


vaccine. Thus, we next determine to what compensation
the estate is entitled.
     The estate argues that when a petition is properly
filed in accordance with § 300aa-16(a)(3), the petitioner is
entitled to all benefits provided by § 300aa-15(a), given
that death benefits are provided as one of several types of
compensation available. The Special Master disagreed,
reasoning that although § 300aa-11 and § 300aa-15 refer
to both death benefits and injury benefits, making neither
exclusive of the other, § 300aa-16 clearly delineates
statutes of limitations applicable to each separately.
Thus, “[f]iling a timely petition for a death benefit cannot
convert an otherwise untimely injury claim into a timely
event.” Special Master’s Decision, at *8. The Claims
Court further explained why the estate’s interpretation
was incorrect, stating that
    The effect of [the estate’s] argument is to render
    the Vaccine Act’s limitation on the claims for inju-
    ries irrelevant where a claimant dies from his or
    her vaccine-related injury. Claimants who die
    would always be allowed a claim for injuries as
    well, so long as they met the new limitation on
    claims for death benefits. This result renders
    meaningless the Vaccine Act’s statute of limita-
    tions for claims that petitioner’s injuries were vac-
    cine-related.
Griglock, 99 Fed. Cl. at 377.
     This court previously stated that when petitions are
properly filed a “petitioner may receive the compensation
for medical expenses, lost wages, and pain and suffering .
. . in addition to the $250,000 death benefit.” Zatuchni,
516 F.3d at 1315; see id. at 1321. But in Zatuchni, unlike
here, petitioner had filed for injury compensation within
the thirty-six-month time frame provided in § 300aa-
GRIGLOCK   v. HHS                                            8


16(a)(2). Id. at 1314. Petitioner died from vaccine-related
causes while her petition was pending and her estate was
substituted in her place. Except under special circum-
stances such as where the statute of limitations is equita-
bly tolled, cf. Cloer v. Sec’y of Health & Human Servs., 654
F.3d 1322, 1343–44 (Fed. Cir. 2011) (en banc), to properly
file for injury benefits a petition must be filed within
thirty-six months; any indication in Zatuchni otherwise is
dictum.
    Indeed, looking at the plain meaning of the Vaccine
Act, each section has a distinct purpose: § 300aa-11
provides who may file a petition for compensation;
§ 300aa-15 provides the types of compensation that may
be awarded; and § 300aa-16 provides limitations upon
when a petition may be filed. Accordingly, as this court
noted in Zatuchni, the Vaccine Act “imposes firm dead-
lines for both the filing and resolution of petitions . . . . A
petition . . . [for injury] must be filed within 36 months of
the onset of symptoms; if a death occurred, a petition
must be filed within 24 months of the death and no more
than 48 months after the onset of symptoms.” Zatuchni,
516 F.3d at 1316–17 (internal citation omitted). A peti-
tion for injury benefits, even if filed by the legal represen-
tative of a person who has died as a result of a vaccine,
must be filed within the timeline provided for injury
benefits under § 300aa-16(a)(2), as the statute specifically
states “no petition may be filed for compensation under
the Program for such injury after the expiration of 36
months.” 42 U.S.C. § 300aa-16(a)(2).
    The estate also contends that a reading of § 300aa-15
and § 300aa-16 together creates an ambiguity because
only § 300aa-15(a)(1)(B) (for unreimbursable vaccine-
related medical expenses) expressly states that its provi-
sions are “[s]ubject to section 300aa-16(a)(2).” 42 U.S.C.
§ 300aa-15(a)(1)(B). We cannot agree because there is no
9                                              GRIGLOCK   v. HHS


ambiguity in § 300aa-16. See Brown v. Gardner, 513 U.S.
115, 118 (1994) (“Ambiguity is a creature not of defini-
tional possibilities but of statutory context . . . .”) (internal
citations omitted).      The § 300aa-16 creates separate
limitations periods for petitions pertaining to compensa-
tion for injury benefits and for death benefits. To re-open
the window of opportunity for compensation for injury
because a petition for death benefits has been timely filed
would render meaningless the statute of limitations
specified in § 300aa-16(a)(2). See Sharp v. United States,
580 F.3d 1234, 1237 (Fed. Cir. 2009) (“Where the intent is
unambiguously expressed by the plain meaning of the
statutory text, we give effect to that clear language with-
out rendering any portion of it meaningless.”).
    The timeline of relevant events is uncontested. Ms.
Griglock’s onset of GBS was evident at her doctor’s visit
on November 23, 2005, and she passed away on May 11,
2007. Therefore, the estate satisfied the requirements for
a timely petition for death benefits under § 300aa-16(a)(3)
by filing on April 30, 2009 (to satisfy both the twenty-four-
month and fourty-eight-month requirements the petition
had to be filed by May 11, 2009). However, to fulfill the
requirements under § 300aa-16(a)(2), a petition for vac-
cine-related injury compensation had to be filed by No-
vember 24, 2008, thirty-six months after the date of the
onset of GBS. Accordingly, the estate’s petition for vac-
cine-related injury is time barred. 42 U.S.C. § 300aa-
16(a)(2).
    The estate’s overarching policy arguments are not
availing. The estate avers that “the Program must be at
least as generous as the outside civil system it seeks to
replace.” * The estate notes that this court has previously

    *  The estate also argues that the Vaccine Act is a
remedial insurance program, and not a waiver of sover-
GRIGLOCK   v. HHS                                       10


stated “Congress found that the traditional tort system
was not working for victims because it resulted in lengthy
delays, high transaction costs, and sometimes no recov-
ery.” Capizzano v. Sec’y of Health & Human Servs., 440
F.3d 1317, 1327 n.7 (Fed. Cir. 2006). However, the Vac-
cine Act itself shows that there are limitations to the
generosity of the program. The Vaccine Program is more
generous to petitioners than civil tort actions in some
ways, e.g., presumption of causation, less-adversarial
proceedings, and relaxed rules of evidence. See 42 U.S.C.
§ 300aa-11(c)(1), § 300aa-12(d)(2)(A), § 300aa-12(d)(3)(B).
Yet, there are limits under the Vaccine Act that do not
apply in civil tort actions, including pain and suffering
award limits of $250,000. Id. at § 300aa-15(a)(4). In
Zatuchni this court recognized a number of “limitations
and trade-offs that restrict recovery” under the Vaccine
Act including: “the statute of limitations, the filing re-
quirements of § 300aa-11, the single petition rule, the
limitation on the number of pre-Act petitions for which
compensation may be awarded, and limits on the amount
of compensation that may be paid under certain subsec-


eign immunity. We do not agree. This court has “previ-
ously explained that the Vaccine Act’s statute of limita-
tions must be strictly and narrowly construed because it
is ‘a condition on the waiver of sovereign immunity by the
United States, and courts should be careful not to inter-
pret [a waiver] in a manner that would extend the waiver
beyond that which Congress intended.’” Markovich v.
Sec’y of Health & Human Servs., 477 F.3d 1353, 1360
(Fed. Cir. 2007) (quoting Brice v. Sec’y of Health & Hu-
man Servs., 240 F.3d 1367, 1370 (Fed. Cir. 2001), over-
ruled on other grounds by Cloer v. Sec’y of Health &
Human Servs., 654 F.3d 1322 (Fed. Cir. 2011)). This
argument need not be revisited. See Wilkerson v. Sec’y of
Health & Human Servs., 593 F.3d 1343, 1346 (Fed. Cir.
2010) (applying Markovich and dismissing the petition as
untimely).
11                                          GRIGLOCK   v. HHS


tions of § 300aa-15.” Zatuchni, 516 F.3d at 1322. Thus,
the Vaccine Act provides a generous compensation pro-
gram, but with limits, including the statute of limitations,
to that generosity.
                       CONCLUSION
     For the above mentioned reasons, we affirm.
                       AFFIRMED
No costs.